PER CURIAM.
After this court reversed a conviction for burglary of a dwelling to burglary of a structure, Martinez v. State, 700 So.2d 142 (Fla. 5th DCA 1997), appellant appeared for resen-tencing before a successor judge on this count and on another unrelated case. In the case affected by Martinez I, the trial court reduced the sentence. In the unrelated case, the scoresheet was reduced from 102.6 points (55.95 — 93.25 months) to 91 points (47.75— 78.75 months). The successor judge sentenced appellant to 60 months D.O.C., the same sentence as his predecessor had imposed in that case. Appellant contends that the new judge merely rubber stamped what the prior judge had done, but this is not *850reflected in the record or preserved for appeal. In fact, the new judge specifically stated in the record that he had taken the new scoresheet into account. The sentence is within the guidelines.
AFFIRMED.
DAUKSCH and ANTOON, JJ., and ORFINGER, M.', Senior Judge, concur.